Affirmed and Memorandum Opinion filed February 5, 2015.




                                          In The

                      Fourteenth Court of Appeals

                                 NO. 14-14-00225-CR

                   SAMUEL ALEJANDRO GARZA, Appellant
                                            V.

                         THE STATE OF TEXAS, Appellee

                     On Appeal from the 338th District Court
                             Harris County, Texas
                         Trial Court Cause No. 1270337

                   MEMORANDUM                        OPINION


       Appellant entered a plea of guilty to the offense of aggravated robbery with a
deadly weapon. The trial court deferred adjudicating guilt and placed appellant on
community supervision. Subsequently, the State filed a motion to adjudicate. Appellant
pled true to the State’s allegation that he failed to commit no offense against the State of
Texas or any other state. The trial court found the allegation true and proceeded to
adjudicate guilt. The trial court sentenced appellant to confinement for seven years in the
Institutional Division of the Texas Department of Criminal Justice and assessed a fine of
$ 500. Appellant filed a notice of appeal.

         Appellant’s appointed counsel filed a brief in which he concludes the appeal is
wholly frivolous and without merit. The brief meets the requirement of Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396 (1967), presenting a professional evaluation of
the record demonstrating why there are no arguable grounds to be advanced. See High v.
State, 573 S.W.2d 807 (Tex. Crim. App. 1978).

         A copy of counsel’s brief was delivered to appellant. Appellant was advised of
the right to examine the appellate record and file a pro se response. See Stafford v. State,
813 S.W.2d 503, 510 (Tex. Crim. App. 1991). At appellant’s request, the record was
provided to him. On December 17, 2014, appellant filed a pro se response to counsel’s
brief.

         We have carefully reviewed the record, counsel’s brief, and appellant’s response,
and agree the appeal is wholly frivolous and without merit.          Further, we find no
reversible error in the record. A discussion of the brief would add nothing to the
jurisprudence of the state. We are not to address the merits of each claim raised in an
Anders brief or a pro se response when we have determined there are no arguable
grounds for review. See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App.
2005).

         Accordingly, the judgment of the trial court is affirmed.



                                             PER CURIAM



Panel consists of Justices Christopher, Donovan and Wise.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                               2